          Case 1:19-cv-03826-ER Document 59 Filed 05/22/19 Page 1 of 2



UNITED STATES DISTRICT COURT
                                                                                              5/22/2019
SOUTHERN DISTRICT OF NEW YORK

DONALD J. TRUMP; DONALD J. TRUMP, JR.; ERIC
TRUMP; IVANKA TRUMP; THE DONALD J. TRUMP
REVOCABLE TRUST; THE TRUMP ORGANIZATION,
INC.; TRUMP ORGANIZATION LLC; DJT HOLDINGS
LLC; DJT HOLDINGS MANAGING MEMBER LLC;
TRUMP ACQUISITION LLC; and TRUMP
ACQUISITION, CORP.,

                                      Plaintiffs,

                  – against –

DEUTSCHE BANK AG and CAPITAL ONE FINANCIAL                                        ORDER
CORP.,
                                                                             19 Civ. 3826 (ER)
                                      Defendants,

                  – and –

COMMITTEE ON FINANCIAL SERVICES OF THE U.S.
HOUSE OF REPRESENTATIVES and PERMANENT
SELECT COMMITTEE ON INTELLIGENCE OF THE
U.S. HOUSE OF REPRESENTATIVES,

                                      Intervenor-Defendants.


Ramos, D.J.:

       For the reasons set forth on the record in today’s hearing, Plaintiffs’ motion for a

preliminary injunction is DENIED, Plaintiffs’ motion for a stay pending appeal is DENIED, and

the Committees’ application for consolidation is DENIED. The Clerk of Court is respectfully

directed to terminate the motion, Doc. 26.

       It is SO ORDERED.

Dated: May 22, 2019
       New York, New York
                                                             _________________________
                                                             Edgardo Ramos, U.S.D.J.
Case 1:19-cv-03826-ER Document 59 Filed 05/22/19 Page 2 of 2




                             2
